                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF IOWA
                                  EASTERN DIVISION


SUELLEN KLOSSNER,                                              No. 2:20-cv-01037
      Plaintiff,

vs.

IADU TABLE MOUND MHP, LLC,                        COMPLAINT FOR PRELIMINARY AND
RV HORIZONS, INC., AND                             PERMANENT INJUNCTIVE RELIEF,
IMPACT MHC MANAGEMENT, LLC,                          DAMAGES AND JURY DEMAND
       Defendants.


                         PARTIES, JURISDICTION & VENUE

 1.      Plaintiff Suellen Klossner (“Ms. Klossner”) was at all relevant times a resident of

         Dubuque County, Iowa.

 2.      According to the Iowa Secretary of State website, Defendant IADU Table Mound

         MHP, LLC is a foreign limited liability company with a home office located at 110

         NW 2nd Street, Cedaredge, Colorado 81413.

 3.      According to the Articles of Organization filed on the Colorado Secretary of State

         website on May 2, 2017, IADU Table Mound MHP, LLC was managed by RV

         Horizons, Inc., a foreign limited liability company that also has a home office located

         at 110 NW 2nd Street, Cedaredge, Colorado 81413.

 4.      According to the Periodic Report filed on the Colorado Secretary of State website, the

         registered agent for IADU Table Mound MHP, LLC changed from RV Horizons, Inc.

         to Impact MHC Management, LLC on April 20, 2019.




                                              1

      Case 2:20-cv-01037-CJW-KEM Document 3 Filed 09/08/20 Page 1 of 21
5.      According to the Wyoming Secretary of State website, Impact MHC Management,

        LLC is a limited liability company with a home office located at 1712 Pioneer Ave.,

        Ste. 500, Cheyenne, Wyoming 82001.

6.      According to the Iowa Secretary of State website, Impact MHC Management, LLC

        operates under the trade name “Impact Communities” in Iowa.

7.      Defendant IADU Table Mound MHP, LLC owns and operates the mobile home park

        where Plaintiff resides, also commonly known as Table Mound. Defendant IADU

        Table Mound MHP, LLC is controlled by Impact MHC Management, LLC. At all

        relevant times these Defendants were responsible for approving requests for

        reasonable accommodations.

8.      The illegal acts and discriminatory housing practices that give rise to this lawsuit

        occurred in Dubuque County, Iowa.

9.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1343

        and 42 U.S.C. § 3613. Appropriate declaratory relief is authorized by 28 U.S.C. §§

        2201 and 2202. The Court has supplemental jurisdiction over Ms. Klossner’s state

        law claims under 38 U.S.C. § 1367.

10.     Venue is proper in the Northern District of Iowa because the events giving rise to this

        action occurred in this judicial district.

                                 GENERAL ALLEGATIONS

11.     Table Mound was constructed in 1963 and is located on the southern edge of

        Dubuque, Iowa. With 525 lots, it is the largest mobile home park in Dubuque.




                                                2

     Case 2:20-cv-01037-CJW-KEM Document 3 Filed 09/08/20 Page 2 of 21
12.   In 2009, Ms. Klossner purchased a 1977 Trail-A-Rod double-wide manufactured

      home situated at 2530 Anamosa Drive in Table Mound for $28,000. Ms. Klossner

      owns her home free and clear of any liens or encumbrances.

13.   The term “mobile home” is a misnomer. Most homes cannot be moved quickly or at

      all because of the age or condition of the home or the expense involved.

14.   In cases where relocating a mobile home is structurally possible, moving is very

      expensive and beyond the financial capacity of most low-income people. First, the

      home must be disconnected from all utility lines. External structures like carports and

      decks must be removed, and the home must be prepared for moving. Then, the home

      has to be raised up from its foundation and mounted on wheels or placed on the back

      of a truck. All of these things must then be done in reverse when the home reaches its

      new lot. The moving process requires special equipment, and generally must be

      completed by trained workers. The minimum cost of moving a double-wide

      manufactured home is more than $10,000. Paul Luciano et. al., Report on the

      Viability and Disaster Resilience of Mobile Home Ownership and Parks, Vt. Dep’t of

      Hous. and Cmty. Dev., p. 26 (2013) available at

      http://www.leg.state.vt.us/reports/2013externalreports/295178.pdf.

15.   Even if a mobile home resident can afford these costs, which may be more than the

      home itself is worth, many older homes are unsafe to move. Additionally, many parks

      will not accept older mobile homes. Mobile home parks have different rules for

      determining when a mobile home is too old to accept, but homes older than ten years

      are commonly rejected from mobile home parks.




                                           3

  Case 2:20-cv-01037-CJW-KEM Document 3 Filed 09/08/20 Page 3 of 21
16.   As a result, many mobile home tenants are not able to bargain with their landlord over

      rent increases or fees because the tenant does not have any alternative other than to

      abandon their home. In the words of Frank Rolfe, one of the principals of RV

      Horizons and Impact Communities, owning a manufactured housing park is “like

      owning a Waffle House where the customers are chained to the booths[.]” Karl Vick,

      The Home of the Future, TIME MAGAZINE (March 23, 2017) (available at

      https://time.com/4710619/the-home-of-the-future/). Like most other mobile home

      park tenants, it is not an option for Ms. Klossner to move her mobile home.

17.   Ms. Klossner, who is 60 years old, is a person with disabilities. She has been

      diagnosed with Bipolar I and Post-Traumatic Stress Disorder (“PTSD”). In addition

      to these psychiatric disabilities, Ms. Klossner also has numerous significant physical

      disabilities such as migraine headaches, neuropathy, chronic obstructive pulmonary

      disease (“COPD”), and fibromyalgia. Ms. Klossner is currently receiving medical

      treatment for the foregoing disabilities.

18.   Ms. Klossner’s disabilities prevent her from working. In 1993, the Social Security

      Administration determined that Ms. Klossner was unable to work due to a

      combination of her mental and physical impairments.

19.   Ms. Klossner lives alone in her home at Table Mound. Her sole income is $364.00

      per month in Supplemental Security Income, $427.00 per month in Social Security

      Disability, and $194.00 in Supplemental Nutrition Assistance Program benefits.

20.   In addition to preventing her from working, Ms. Klossner’s disabilities also affect

      other major activities such as sleeping, eating, breathing, concentrating, thinking and

      communicating. Ms. Klossner has debilitating migraine headaches at least twice a



                                            4

  Case 2:20-cv-01037-CJW-KEM Document 3 Filed 09/08/20 Page 4 of 21
      week. She suffers from extreme sleep deprivation and night terrors. When she is

      anxious, she has problems overeating or not eating at all. She is agoraphobic. These

      symptoms worsen when Ms. Klossner perceives that she is losing control.

21.   Ms. Klossner’s lot rent was $235.00 per month when she first moved to Table Mound

      in 2009.

22.   Ms. Klossner’s lot rent increased incrementally from $235.00 in 2009 to $280.00 in

      2017.

23.   Over 8 years, Ms. Klossner’s rent increased by approximately 2% per year.

24.   Defendant IADU Table Mound MHP, LLC purchased Table Mound on June 30,

      2017. At the time, Ms. Klossner’s lot rent was $280.00, with water, sewer and trash

      pick-up included.

25.   Defendant IADU Table Mound MHP, LLC has known Ms. Klossner is a person with

      disabilities since it acquired Table Mound in 2017.

26.   After purchasing Table Mound, Defendant IADU Table Mound MHP, LLC

      demanded that Ms. Klossner sign a new month-to-month lease, with a term

      commencing August 1, 2017. The lease was an adhesion contract and Ms. Klossner

      did not have any opportunity to negotiate. Ms. Klossner signed the lease on August

      16, 2017. The lease included the following illegal provisions:

      a. Paragraph 24 of the lease provided that a tenant’s right to occupancy shall be

         terminated on thirty days’ written notice of nonrenewal or three days’ written

         notice for a breach of any provision of the lease. This provision violates Iowa

         Code §§ 562B.10(5) and 562B.25.




                                           5

  Case 2:20-cv-01037-CJW-KEM Document 3 Filed 09/08/20 Page 5 of 21
      b. Paragraph 25 requires Ms. Klossner to waive her right to litigate any claims

         against Defendant IADU Table Mound MHP, LLC in any court of law other than

         small claims court in violation of Iowa Code § 562B.11.

      c. Paragraph 29 states that Ms. Klossner is permitted to charge a tenant more than

         the actual cost of their utility usage in violation of Iowa Code § 562B.16(2).

27.   The 2017 lease imposed a 14.3% rent increase (from $280.00 to $320.00) after thirty

      days.

28.   The City of Dubuque provides water and wastewater treatment to residents of Table

      Mound residing within city limits, which includes Ms. Klossner. The water is bulk-

      metered and charged to the Defendant IADU Table Mound MHP, LLC.

29.   In November 2017, Defendant IADU Table Mound MHP, LLC installed water meters

      on every home in Table Mound.

30.   On September 1, 2018, Defendant IADU Table Mound MHP, LLC unilaterally

      increased Ms. Klossner’s lot rent from $320.00 to $345.00 per month. In addition to

      this rent increase, Defendant IADU Table Mound MHP, LLC began to charge Ms.

      Klossner for water and sewer usage. Additionally, Defendant IADU Table Mound

      MHP LLC charged $7.45 per month for trash collection, and $5.00 per month for a

      “Meter Rental Service Charge.”

31.   In June 2019, Defendant IADU Table Mound MHP, LLC ordered Ms. Klossner and

      other residents of Table Mound to sign a 47-page lease agreement.

32.   On August 30, 2019, the undersigned sent a letter to Defendant IADU Table Mound

      MHP, LLC regarding this lease agreement. Specifically, the undersigned noted

      several illegal provisions in the lease, and requested a detailed explanation of utility



                                            6

  Case 2:20-cv-01037-CJW-KEM Document 3 Filed 09/08/20 Page 6 of 21
      rates, including water/sewer and trash collection. None of the named Defendants have

      ever responded to this letter.

33.   The 47-page lease agreement included the following illegal provisions:

      a. Paragraph 6(b) of the Lease Agreement stated that the landlord had 60 days to

          return a tenant’s deposit in violation of Iowa Code § 562B.13(3).

      b. Paragraph 10 of the Lease Agreement permitted the landlord to enter the premises

          for purposes of cleaning or making repairs. In the event the tenant failed to

          perform any of their duties under the lease, paragraph 11(e) permitted the landlord

          to perform such duties on the tenant’s behalf, charge the tenant for performance of

          these duties as “self-help costs” and obtain a possessory lien against the tenant.

          Paragraph 3(b) of the Community Standards contained a similar provision. These

          provisions violated Iowa Code § 562B.20.

      c. Paragraph 13 (“Non-Waiver”) violated Iowa Code § 562B.28.

      d. Paragraphs 11 and 19 violated Iowa Code §§ 562B.9 and 562B.27A.

      e. Paragraph 17 provided that attorney’s fees incurred by the landlord by reason of

          default “shall constitute Additional Rent to be paid by Resident, payable

          immediately upon demand” in violation of Iowa Code § 562B.11(1)(b).

34.   Ms. Klossner did not sign the lease agreement that was presented to her in June 2019.

35.   Effective September 1, 2019, Defendant IADU Table Mound MHP, LLC unilaterally

      raised Ms. Klossner’s lot rent again from $345.00 to $380.00 per month. Defendant

      also raised the trash collection fee from $7.45 per month to $16.00 per month. Upon

      information and belief, Defendant IADU Table Mound MHP LLC provided no

      justification for this increase in the trash collection fee.



                                              7

  Case 2:20-cv-01037-CJW-KEM Document 3 Filed 09/08/20 Page 7 of 21
36.   In February 2020, residents of Table Mound, including Ms. Klossner, received a form

      letter from Mike Willis, district manager for Defendant Impact Communities,

      directing them to sign another new lease agreement. Residents were encouraged to

      attend a “lease signing party” on March 2 or March 14. The lease contained all of the

      same illegal provisions that were in the lease that was sent out six months earlier. The

      letter stated: “All Leases are due and required to be signed by March 30th, 2020.”

37.   In addition to the illegal lease provisions outlined in paragraph 33, the “Care of the

      Home and Homesite” section on page 3 of the “Community Standards” addendum to

      the new lease provided that:

         “Resident is responsible for inspecting the home and making sure that all systems
         are properly functioning and there a [sic] no gas or water leaks, electrical
         problems, or other hazards that could adversely affect the health and safety of the
         Community. Owner and its employees or agents have no obligation to conduct
         any such inspections of a Resident’s home.”

      The provision further provided that the “Resident must immediately repair any water

      leaks in or from pipes or fixtures in, on, or under the Home.”

      The “Leaks” section on page 3 of the Utilities Addendum provided that:

         “Resident agrees to promptly investigate all suspected leaks and repair actual
         leaks occurring on or about the Premises. If the Resident refuses to investigate
         and/or repair suspected or actual leaks after reasonable request by Owner,
         Resident hereby authorizes Owner and its agents to enter the Premises with at
         least 24 hours advance written notice to Resident, investigate and repair any
         suspected leaks, and charge all related costs of the investigation and repair to
         Resident which Resident agrees to pay as Additional Rent.”

      These provisions violated Iowa Code § 562B.16.

38.   The undersigned communicated with Defendant’s counsel, Ryan Haaland, about this

      lease agreement, who responded that this lease was generated by Defendants Impact

      Communities and IADU Table Mound MHP, LLC by mistake. Defendant



                                            8

  Case 2:20-cv-01037-CJW-KEM Document 3 Filed 09/08/20 Page 8 of 21
      subsequently sent out a new lease agreement, which Ms. Klossner signed and

      returned, though Defendant has still failed to provide any justification for the

      increased charge for trash collection in 2019.

39.   Ms. Klossner pays Defendant IADU Table Mound MHP, LLC approximately $55.00

      per month for water, sewer, and trash collection. The total cost of her housing and

      utilities have increased approximately 87% since Defendant acquired Table Mound in

      2017.

40.   Since Defendant IADU Table Mound MHP, LLC acquired Table Mound in 2017,

      Ms. Klossner’s rent and utilities as a share of her income have increased from

      approximately 30% in 2017 to more than 50% today.

41.   Upon information and belief, Defendant IADU Table Mound MHP, LLC has billed

      Ms. Klossner for water and sewer service and trash collection in excess of the actual

      cost it incurred in providing her with these goods and services.

42.   In November 2019, Ms. Klossner had a plumbing issue in her bathroom. Due to the

      cost of these repairs, Ms. Klossner could not afford her rent and utility bills. In

      February 2020, Ms. Klossner obtained $300.00 in rental assistance from St. Vincent

      De Paul Society to help with her rent.

43.   Ms. Klossner’s rent and utility payments to Defendant IADU Table Mound MHP,

      LLC are current and up to date as of the date of filing this Complaint, although

      meeting this obligation consistently creates great hardship.

44.   The housing choice voucher program is a federal program that provides rental

      assistance to ensure very low-income families, persons with disabilities, and seniors

      can afford safe, decent housing. 42 U.S.C. § 1437f. Under this program, participants



                                             9

  Case 2:20-cv-01037-CJW-KEM Document 3 Filed 09/08/20 Page 9 of 21
      pay 30% of their adjusted gross income towards rent and utilities. The remainder of

      the rent is paid directly to the participant’s landlord by the housing choice voucher.

45.   Although the housing choice voucher program is federally funded, it is administered

      by the local housing authority. The housing choice voucher program in Dubuque is

      administered by the City of Dubuque Housing Authority (DHA).

46.   On November 4, 2019, after hearing from residents and community advocates about

      the dramatic rent hikes that had been imposed on the residents of Table Mound, the

      Dubuque City Council unanimously approved a measure allowing DHA to issue

      vouchers to manufactured home park residents.

47.   Plaintiff applied for and was approved for a housing choice voucher in January of

      2020. If accepted by her landlord, Plaintiff’s housing choice voucher would ensure

      that Ms. Klossner’s rent obligation does not exceed 30% of her income. Currently

      Ms. Klossner’s housing choice voucher would pay $333 of her lot rent. The voucher

      payment may fluctuate in the future if Ms. Klossner’s income or rent obligation

      changes.

48.   After she was awarded a housing choice voucher, Ms. Klossner immediately inquired

      if Defendant IADU Table Mound MHP, LLC would accept it. Ms. Klossner told

      Defendant Property Manager Stephanie Small that she was disabled, unable to

      continue to pay the rent without financial assistance, and asked Ms. Small to accept

      her housing choice voucher. Ms. Small denied Ms. Klossner’s request.

49.   On February 20, 2020, Ms. Klossner, through counsel, sent Defendant’s counsel a

      letter asking if they would accept Ms. Klossner’s housing choice voucher as a

      reasonable accommodation for Ms. Klossner’s disabilities, which prevent her from



                                           10

 Case 2:20-cv-01037-CJW-KEM Document 3 Filed 09/08/20 Page 10 of 21
      working. On March 23, Defendant, through counsel, refused Ms. Klossner’s request

      for a reasonable accommodation, stating that it would create an undue administrative

      burden and fundamentally alter the nature of their housing program. Defendant cited

      only one specific provision of the housing choice voucher program that it found

      objectionable. Specifically, Defendant alleged that participation in the program would

      create an obligation for it to renew Ms. Klossner’s lease at the end of her term. In

      fact, the housing choice voucher program creates no such obligation. While it is true

      that at one time the program had provided that at the conclusion of a lease term a

      landlord was not permitted to refuse to renew a lease of a housing choice voucher

      tenant “except for serious or repeated violation of the terms and conditions of the

      lease,” this provision was repealed in 1996. Pub.L. No. 104-134, § 203(c), 110 Stat.,

      1321 (1996).

50.   On March 17, 2020, the Governor of Iowa proclaimed a State of Public Health

      Disaster Emergency concerning the Novel Coronavirus 2019 (COVID-19). The

      Governor’s proclamation noted that COVID-19 can be transmitted person-to-person

      and in some cases may cause severe illness, disability, or death. In an attempt to

      suppress the spread of COVID-19, the Governor’s order mandated the closure of

      many public accommodations including restaurants, bars, and theaters, and prohibited

      gatherings of more than ten people. Available at

      https://governor.iowa.gov/sites/default/files/documents/Public%20Health%20Procla

      mation%20-%202020.03.17.pdf. The Governor subsequently placed a moratorium on

      most evictions until May 27, 2020. Available at




                                           11

 Case 2:20-cv-01037-CJW-KEM Document 3 Filed 09/08/20 Page 11 of 21
      https://www.homelandsecurity.iowa.gov/documents/disasters/Proclamations/2020/PR

      OC_2020_44_COVID-19_April27.pdf

51.   On May 21, 2019, after the COVID-19 pandemic made it almost impossible for Ms.

      Klossner to seek alternative housing, and after discovering that her housing choice

      voucher was not time-limited due to the pandemic, Ms. Klossner’s counsel again

      requested a reasonable accommodation from Defendant’s counsel. This request was

      also rejected for the same reason. Since receipt of this denial, Ms. Klossner resumed

      her efforts to try and move, but failed again to accomplish this because of her

      disabilities.

52.   Ms. Klossner is not able to move her manufactured home due to the age and condition

      of the home. She has tried unsuccessfully to find a suitable buyer for her home. If Ms.

      Klossner is evicted due to her inability to pay rent she will be homeless. She will lose

      her home, and only asset of any significant value.

53.   One effect of Ms. Klossner’s disabilities is that it is very difficult for her to put her

      trust in others. She is agoraphobic and has difficulty being around other people. She is

      unable to seek or find a suitable home.

54.   Due to her age and underlying health conditions, Ms. Klossner is at high risk of

      developing serious complications if she were to become infected with COVID-19.

      The COVID-19 pandemic coupled with uncertainty surrounding Ms. Klossner’s

      housing has exacerbated Ms. Klossner’s mental health crisis. The Visiting Nurses’

      Association was providing waiver services to assist Ms. Klossner with cleaning and

      maintaining her home. Ms. Klossner canceled these services in March of 2020 for

      fear of becoming infected with COVID-19. Before the COVID-19 pandemic, Ms.



                                             12

 Case 2:20-cv-01037-CJW-KEM Document 3 Filed 09/08/20 Page 12 of 21
      Klossner rarely left her home. She is terrified to do so now. The pandemic has now

      made Ms. Klossner’s housing search impossible for her to manage. As a result, Ms.

      Klossner is continuously anxious, upset, and unable to sleep.

55.   The ten years Ms. Klossner has lived at Table Mound have been a period of relative

      calm and stability in Ms. Klossner’s life. She is comfortable with her neighbors and

      loves her home. If she is uprooted and forced to move now – in the middle of a

      pandemic, no less – the impact on her mental health will be devastating.

      COUNT I:            FAIR HOUSING AMENDMENTS ACT

56.   The preceding paragraphs are incorporated by reference.

57.   The Fair Housing Amendments Act (“FHAA”) prohibits discrimination “in the terms,

      conditions, or privileges of sale or rental of a dwelling…because of a handicap.” 42

      U.S.C. § 3604(b).

58.   Ms. Klossner’s mobile home space is a “dwelling” as defined by the FHAA. 42

      U.S.C. § 3602(b).

59.   Discrimination based on “handicap” under the FHAA includes “a refusal to make

      reasonable accommodations in rules, policies, practices, or services, when such

      accommodations may be necessary to afford such person equal opportunity to use and

      enjoy a dwelling.” 42 U.S.C. § 3604(f)(3)(B).

60.   To make out a claim of discrimination for failure to reasonably accommodate a

      person under the FHAA, the plaintiff tenant must establish that she (1) is disabled; (2)

      that she requested a reasonable accommodation; (3) that the requested

      accommodation was necessary to afford her an equal opportunity to use and enjoy the




                                           13

 Case 2:20-cv-01037-CJW-KEM Document 3 Filed 09/08/20 Page 13 of 21
      dwelling; (4) the landlord refused to make such an accommodation. Schaw v. Habitat

      for Humanity of Citrus County, Inc., 938 F.3d 1259 (11th Cir., 2019).

61.   The FHAA defines “handicap” as “a physical or mental impairment which

      substantially limits one or more of such person’s major life activities.” 42 U.S.C. §

      3604(h)(1).

62.   Ms. Klossner is a person with a “handicap” as that term is defined by the FHAA. 42

      U.S.C. § 3602(h).

63.   Defendant knew or should have known of Ms. Klossner’s handicap.

64.   The FHAA’s implementing regulations define “major life activities” to include

      “functions such as caring for one’s self, performing manual tasks, walking, seeing,

      hearing, speaking, breathing, learning, and working.” 24 C.F.R. § 100.201(b)

      (emphasis added).

65.   Ms. Klossner has impairments that substantially limit her ability to work. As a result

      of Defendant’s rent hikes, Ms. Klossner’s rent and utilities have increased from 30%

      to more than 50% as a share of her income. As a result, Ms. Klossner can no longer

      afford things like basic home repairs that would allow her to fully enjoy her dwelling.

      Her monthly income is constrained by whatever public benefits she is eligible to

      receive.

66.   The accommodation requested by Ms. Klossner, acceptance of her DHA housing

      voucher, was reasonable and necessary. It would have cost nothing to Defendant and

      would have capped her rent obligation at 30% of her adjusted gross income, ensuring

      that she was no longer cost burdened.




                                           14

 Case 2:20-cv-01037-CJW-KEM Document 3 Filed 09/08/20 Page 14 of 21
67.   Ms. Klossner is without an adequate remedy at law and will suffer irreparable harm

      without a temporary restraining order or preliminary and permanent injunction to

      require Defendants to accept Ms. Klossner’s housing choice voucher and prevent Ms.

      Klossner’s eviction from her home.

68.   By the actions set forth above, Defendants have refused to make reasonable

      accommodations in rules, policies, practices, or services, when such accommodations

      may be necessary to afford an equal opportunity to use and enjoy a dwelling, in

      violation of 42 U.S.C. § 3604(f)(3)(B) and 24 C.F.R. § 100.204.

69.   Defendants Impact Communities and IADU Table Mound MHP, LLC intentionally

      discriminated against Ms. Klossner because she is disabled in violation of 42 U.S.C. §

      3604(f)(1).

70.   Defendants Impact Communities and IADU Table Mound MHP, LLC refusal to

      accept housing choice vouchers for pretextual reasons has a disparate impact on

      people with disabilities who are unable to work to make their rent payments in

      violation of 42 U.S.C. § 3604(f)(1).

71.   As a result of Defendants’ discriminatory conduct, Ms. Klossner has suffered

      damages and is entitled to relief pursuant to 42 U.S.C. § 3613.

72.   Defendants’ discriminatory conduct was intentional, willful, reckless, deliberately

      indifferent to, and/or otherwise taken in disregard for the rights of Ms. Klossner.

WHEREFORE, Plaintiff prays that this Court enter an ORDER:

      a. Declaring the Defendants’ actions violate the FHAA;




                                             15

 Case 2:20-cv-01037-CJW-KEM Document 3 Filed 09/08/20 Page 15 of 21
      b. Granting a temporary restraining order and a preliminary and permanent injunction

          enjoining Defendants to accept Plaintiff’s housing choice voucher and to refrain

          from eviction proceedings against her during the pendency of this proceeding;

      c. Awarding Plaintiffs such damages as would fully compensate her for her injuries

          caused by Defendant’s discriminatory housing practices;

      d. Awarding Plaintiffs her costs, expenses, and reasonable attorney’s fees; and

      e. Granting any additional relief as the Court deems just and proper.

      COUNT II:           IOWA CIVIL RIGHTS ACT

73.   The preceding paragraphs are incorporated by reference.

74.   At all relevant times Ms. Klossner was a person with a disability within the meaning of

      the Iowa Civil Rights Act, in that she has a physical or mental impairment which

      substantially limits one or more of her major life activities. Iowa Code § 216.2(5).

75.   At all relevant times, Ms. Klossner’s disabilities affected her major life activities,

      including her ability to work.

76.   Defendants engaged in a discriminatory practice and violated Iowa Code §

      216.8A(3)(c)(2) when it refused to make a reasonable accommodation to accept

      Plaintiff’s housing choice voucher.

77.   Defendants Impact Communities and IADU Table Mound MHP, LLC intentionally

      discriminated against Ms. Klossner because she is disabled in violation of Iowa Code

      § 216.8A(3)(a).

78.   Defendants’ Impact Communities and IADU Table Mound MHP, LLC refusal to

      accept housing choice vouchers for pretextual reasons has a disparate impact on

      people with disabilities who are unable to work to make their rent payments in

      violation of Iowa Code § 216.8A(3)(a).

                                              16

 Case 2:20-cv-01037-CJW-KEM Document 3 Filed 09/08/20 Page 16 of 21
79.   As a result of Defendants’ discriminatory conduct, Ms. Klossner has suffered

      damages and is entitled to relief pursuant to Iowa Code § 216.17A(6).

80.   Defendants’ discriminatory conduct was intentional, willful, reckless, deliberately

      indifferent to, and/or otherwise taken in disregard for the rights of Ms. Klossner.

WHEREFORE, Plaintiff prays that this Court enter an ORDER:

      a. Declaring the Defendants’ actions violate the Iowa Civil Rights Act;

      b. Granting a temporary restraining order and a preliminary and permanent injunction

          enjoining Defendants to accept Plaintiff’s housing choice voucher and refrain from

          eviction proceedings against her during the pendency of this proceeding;

      c. Awarding Plaintiff such damages as would fully compensate her for her injuries

          caused by Defendant’s discriminatory housing practices;

      d. Awarding Plaintiff her costs, expenses, and reasonable attorney’s fees; and

      e. Granting any additional relief as the Court deems just and proper.

      COUNT III:         USE OF ILLEGAL LEASE

81.   The preceding paragraphs are incorporated by reference.

82.   Under Iowa Code § 562B.11(1), a rental agreement shall not provide that the tenant

      or landlord:

          (1) Agree to waive or to forego rights or remedies under 562B;

          (2) Agree to pay the other party’s attorney fees;

          (3) Agrees to the exculpation or limitation of any liability.

83.   The lease agreement Defendant IADU Table Mound MHP LLC executed with Ms.

      Klossner in 2017 and tendered to her in June 2019 and again in February 2020

      included provisions that violated Iowa Code § 562B.11(1). Even after the



                                            17

 Case 2:20-cv-01037-CJW-KEM Document 3 Filed 09/08/20 Page 17 of 21
       undersigned mailed Defendant IADU Table Mound MHP, LLC a letter apprising

       them of the illegal terms Plaintiff persisted in using a lease with these illegal

       provisions.

84.    Ms. Klossner has suffered actual damages as a result of Defendant’s persistent use of

       illegal lease terms.

WHEREFORE, Plaintiff respectfully requests the following relief:

       a. Awarding Plaintiff such damages as would fully compensate her for her injuries

           caused by Defendant’s violations of Iowa Code § 562B.11;

       b. Awarding Plaintiffs her costs and expenses associated with this action; and

       c. Granting any additional relief as the Court deems just and proper.

       COUNT IV:              CONSUMER FRAUD ACT
                              (IOWA CODE CHAPTER § 714H)

85.    The preceding paragraphs are incorporated by reference.

86.    Iowa’s Manufactured Communities or Mobile Home Parks Residential Landlord and

       Tenant Law provides that a landlord “shall provide a written explanation of utility

       rates, charges and services to the prospective tenant before the rental agreement is

       signed unless the utility charges are paid by the tenant directly to the utility company.

       Iowa Code § 562B.14(6) (emphasis added).

87.    The law further provides that a landlord “shall not impose any conditions of rental or

       occupancy which restrict the tenant in the choice of a seller of fuel, furnishings,

       goods, services or mobile homes connected with the rental or occupancy of a mobile

       home space unless such condition is necessary to protect the health, safety, aesthetic

       value or welfare of mobile home tenants in the manufactured home community or

       park…If any such conditions are imposed which result in charges for such goods or


                                             18

 Case 2:20-cv-01037-CJW-KEM Document 3 Filed 09/08/20 Page 18 of 21
       services, the charges shall not exceed the actual cost incurred in providing the tenant

       with such goods or services.” Iowa Code § 562B.16(2) (emphasis added).

88.    Upon information and belief, Defendants have failed to provide a written explanation

       of utility rates and charged costs in excess of the actual cost of utility service.

89.    Defendants have engaged in a practice or act Defendants should reasonably know is

       an unfair practice, deception, fraud, false pretense, or false promise with the intent

       that others rely upon said unfair practice, deception, fraud, false pretense, false

       promise related to the lease of consumer merchandise by:

           (1)     Failing to provide a written explanation of utility rates as required by Iowa

                   Code 562B;

           (2)     Charging more for utilities than the actual cost the Defendant has incurred

                   to provide them;

           (3)     Coercing Ms. Klossner into signing an illegal lease and its persistent use

                   of illegal lease terms.

90.    Ms. Klossner has suffered damages as a result of Defendant’s illegal conduct.

91.    Defendant’s conduct was a willful and wanton disregard of Plaintiff’s rights.

WHEREFORE, Plaintiff respectfully requests the following relief:

       a. Declaring the Defendants’ actions violate Iowa’s Manufactured or Mobile Home

           Landlord and Tenant Law;

       b. Awarding Plaintiffs such damages as would fully compensate her for her injuries

           caused by Defendant’s violations of Iowa Code § 714H.3;

       c. Treble damages pursuant to Iowa Code § 714H.5;

       d. Awarding Plaintiff her costs, expenses, and reasonable attorney’s fees; and



                                              19

 Case 2:20-cv-01037-CJW-KEM Document 3 Filed 09/08/20 Page 19 of 21
      e. Granting any additional relief as the Court deems just and proper.

                                   JURY DEMAND

92.   Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff respectfully

      demands a trial by jury on all issues triable by a jury.




                                            20

 Case 2:20-cv-01037-CJW-KEM Document 3 Filed 09/08/20 Page 20 of 21
                              Respectfully submitted,


                              /s/Todd Schmidt
                              Todd Schmidt
                              Attorney for Plaintiff
                              IOWA LEGAL AID
                              799 Main Street; Suite 280
                              Dubuque, IA 52001-6825
                              TEL: (563) 588-4653
                              FAX: (563) 588-4656
                              EMAIL: tschmidt@iowalaw.org


                              /s/Alex Kornya
                              Alexander Vincent Kornya
                              Attorney for Plaintiff
                              IOWA LEGAL AID
                              1111 9th Street; Suite 230
                              Des Moines, IA 50314
                              TEL: (515) 243-1193
                              FAX: (515) 244-4618
                              EMAIL: akornya@iowalaw.org


                              /s/Thomas E. Kennedy III
                              Thomas E. Kennedy III (pro hac vice pending)
                              Attorney for Plaintiff
                              KENNEDY HUNT P.C.
                              906 Olive Street; Suite 200
                              St. Louis, MO 63101
                              TEL: (314) 872-9041
                              FAX: (314) 872-9043
                              EMAIL: tkennedy@kennedyhuntlaw.com


                              /s/Sarah Jane Hunt
                              Sarah Jane Hunt (pro hac vice pending)
                              Attorney for Plaintiff
                              KENNEDY HUNT P.C.
                              906 Olive Street; Suite 200
                              St. Louis, MO 63101
                              TEL: (314) 872-9041
                              FAX: (314) 872-9043
                              EMAIL: sarahjane@kennedyhuntlaw.com



                                21

Case 2:20-cv-01037-CJW-KEM Document 3 Filed 09/08/20 Page 21 of 21
